PER CURIAM.
This is an appeal from an order of the Circuit Court for Orange County withholding adjudication of guilt and placing appellant on probation following a plea of nolo contendere to the charge of grand theft in the second degree of an automobile. Appellant’s court appointed counsel has filed an Anders1 motion and brief, requesting leave to withdraw as counsel for appellant and representing to this court that no reversible error appears. On April 23,1980, this court gave the appellant thirty (30) days within which to file a brief in his own behalf. No such brief has been filed. The court has reviewed the brief and the record herein and no reversible error appears. The motion of the appellant’s counsel to withdraw is hereby granted, and the judgment of the trial court is hereby
AFFIRMED.
DAUKSCH, C. J., and ORFINGER and COWART, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).